Citation Nr: 1425910	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-01 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for chronic degenerative arthritis of the right knee, status post total knee arthroplasty (TKA), to include as secondary to the service-connected left knee replacement. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter, Ms. P. R.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to December 1971, including service in a war zone in the Republic of Vietnam.  His military decorations include the Bronze Star Medal, the Air Medal, and the Army Commendation Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied service connection for chronic degenerative arthritis of the right knee, status post TKA, to include as secondary to the service-connected left knee replacement.

At the September 2012 RO hearing, the Veteran and his witness, accompanied by his then-representative, appeared before the undersigned traveling Veterans Law Judge sitting at the RO to present evidence and oral testimony in support of his appeal.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In addition to the left knee replacement (rated 30 percent disabling), the Veteran is also service-connected for posttraumatic stress disorder (rated 50 percent disabling), tinnitus (rated 10 percent disabling), and hearing loss (rated noncompensably disabling), with a combined rating of 70 percent.  38 C.F.R. § 4.25 (2013).  In correspondence received by VA in February 2014, the Veteran submitted a claim for a total rating for individual unemployability due to his service-connected disabilities (TDIU).  As this issue has not been adjudicated in the first instance by the agency of original jurisdiction (AOJ) and is not part-and-parcel to the service connection claim on appeal before the Board, per Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board has no appellate jurisdiction over the matter, and the TDIU claim is referred to the AOJ for appropriate development and handling.

Also, prior to February 2014, the Veteran was represented in his claim by a Veterans Service Organization (VSO).  In a signed VA Form 21-22 dated in January 2014 and received by VA in February 2014, the Veteran then appointed Massachusetts Department of Veterans Services as his representative, thereby revoking his prior representation by the first VSO.  Also, in February 2014, the Veteran submitted a private physician's opinion dated in October 2013, which specifically addressed the issue on appeal.  This opinion does not appear to have been considered by the agency of original jurisdiction (AOJ), nor has the Veteran waived his right to first review of this evidence by the AOJ.  To the extent that there may be procedural defects arising from the Board's adjudication of the present appeal on the merits without first allowing Massachusetts Department of Veterans Services the opportunity to review the case and submit a brief or informal hearing presentation and to allow the AOJ to consider the newly submitted medical evidence, the Board finds that any such defects constitute harmless error given the favorable outcome of this appellate decision, which fully grants the benefit sought on appeal.  


FINDING OF FACT

Degenerative arthritis of the right knee, status post TKA, is secondarily related to the service-connected left knee replacement.


CONCLUSION OF LAW

Degenerative arthritis of the right knee, status-post TKA, is proximately related to service-connected left knee replacement.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As will be discussed below, this decision grants in full the benefit sought on appeal.  Thus, any error related to VA's duties to notify and assist the Veteran under the Veterans Claims Assistance of Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) with regard to this matter is rendered moot by this fully favorable decision.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disability that is proximately due to, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a), (b) (2013).  Otherwise, service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

To establish a right to compensation for a disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, the Veteran's service medical records show that his musculoskeletal system and lower extremities were normal on enlistment examination in February 1968 and that he denied having any history of knee trouble on the accompanying medical history questionnaire.  He entered active duty in January 1969.  Shortly thereafter, the records show that he sustained a left knee injury during basic training in February 1969.  He was diagnosed with acute left knee strain with ligament contracture in March 1969.  No treatment for right knee complaints or a diagnosis of a right disability is demonstrated in the Veteran's active duty medical records, including on separation examination in October 1971.  He was discharged from active duty in December 1971.

Post-service medical records indicate that the Veteran continued to experience chronic disabling left knee symptoms after discharge.  The Veteran testified that his right knee became arthritic over time in response for having to compensate for his disabled left knee.  In 2003, the Veteran underwent surgery for a bilateral total knee arthroplasty for treatment of bilateral degenerative arthritis of the knees.  By rating decision dated in October 2008, he was granted service connection for left knee replacement.

VA examination and X-ray study dated in July 2008 shows a prosthetic right knee joint with degenerative changes.  In a nexus opinion obtained in May 2010, a VA clinician opined that the Veteran's right knee was less likely than not secondary to his service-connected left knee-based on the absence of any medical records indicating that the right knee's status developed as a result of his left knee.

In an October 2013 statement, the Veteran's private treating physician, Christopher J. Perkins, M.D. presented the following nexus opinion, which states in pertinent part:

[The Veteran] has been a patient of mine for many years.  He sustained a significant left knee injury during [active duty].  As a result . . ., he developed osteoarthritis of the left knee.  Over the years, he . . . subsequently developed severe arthritis in his right knee because of his left knee problems.

In 2003 he was admitted [for surgery] for bilateral knee replacements.  It was felt that his knee arthritis was so advanced that neither knee [could] support the other during rehabilitation for a single knee replacement.

The Board has considered the foregoing evidence presented above.  The medical evidence clearly establishes the existence of a current chronic right knee disability.  Although no indication of treatment for right knee complaints or a diagnosis of a chronic right knee disability is indicated in service, and a VA orthopedic examination report dated in May 2010 presents a negative nexus opinion that found the right knee arthritis was not secondary to the Veteran's service-connected left knee disability based on the absence of medical evidence indicating any such relationship, in October 2013, the Veteran's private treating physician, Dr. Perkins, expressed his opinion that the Veteran developed osteoarthritis of his right knee as a result of his service-connected left knee disability.  Dr. Perkins based this opinion on his familiarity with the Veteran's individual case as his treating physician of many years.  As such, Dr. Perkin's opinion is vested with considerable probative weight as compared to the May 2010 VA physician's relative unfamiliarity with the nuances of the Veteran's case.  Furthermore, the May 2010 VA physician's rationale for his negative opinion was, essentially, that there was no objective clinical evidence indicating the existence of an etiological relationship between the Veteran's right knee disability and his service-connected left knee disability.  Dr. Perkin's October 2013 positive nexus opinion negates this premise.  Therefore, as the balance between evidence in support of the Veteran's claim versus evidence against it is in at least a state of relative equipoise, and resolving any doubt in the claimant's favor, the Board will grant service connection for degenerative arthritis of the right knee, status-post TKA, as secondary to a service-connected disability.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER

Service connection for degenerative arthritis of the right knee, status-post TKA, as secondary to the service-connected left knee replacement, is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


